DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: The present invention related a method for preventing a lateral leakage current between a light-emitting pixel and adjacent non-light-emitting pixel in an organic light-emitting display device. Each independent claim identifies, inter alia, the uniquely distinct features:

	With respect to claim 1,
	determining whether or not a single color image that is implemented by one of the first color light, the second color light, and the third color light is displayed on the display panel or a multiple color image that is implemented by at least two of the first color light, the second color light, and the third color light is displayed on the display panel;
	applying an initialization voltage, for initializing an anode of an organic light-emitting element included in a non-light-emitting pixel, to the anode of the organic light-emitting element included in the non-light-emitting pixel when the multiple color image is displayed on the display panel; and

	
	With respect to claim 11,
	 determining whether or not a single color image that is implemented by one of the first color light, the second color light, and the third color light is displayed on the display panel or a multiple color image that is implemented by at least two of the first color light, the second color light, and the third color light is displayed on the display panel;
	applying an initialization voltage, for initializing an anode of an organic light-emitting element included in a non-light-emitting pixel, to the anode of the organic light-emitting element included in the non-light-emitting pixel when the multiple color image is displayed on the display panel or when an average grayscale of the single color image is higher than a reference low-grayscale although the single color image is displayed on the display panel; and
	applying a lateral leakage prevention voltage that is higher than the initialization voltage to an anode of an organic light-emitting element included in an adjacent non-light-emitting pixel that is located within a reference distance from a light-emitting pixel when the single color image is displayed on the display panel and when the average grayscale of the single color image is lower than or equal to the reference low-grayscale.

	The closest prior arts of:
	 Yoon et al. (US 2016/0005384) discloses an OLED can minimize the leakage current being introduced from adjacent pixel rows to suppress luminance drop in the OLED in Figs. 5 and 6 (abstract, and paragraphs [63-68])
	Shirouzu et al. (US 2012/0188150) discloses a method to eliminate off-leakage current for the pixel circuit of an OLED display in Figs. 4 (paragraphs [104-110]).
	Matsueda (U.S. Patent No. 10,497,757) discloses an OLED display that can reset the anode electrode of the OLED display element to prevent leak current between neighbor pixels (Fig. 3B; col. 4, lines 47-64).

	However, either singularly or in combination, the cited closest prior arts fail to anticipate or render above quoted limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUC Q DINH/Primary Examiner, Art Unit 2692